Citation Nr: 1756405	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-34 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease from October 21, 2004, to October 13, 2006.

2.  Entitlement to an effective date earlier than October 21, 2004, for the grant of service connection for coronary artery disease.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1968.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case was subsequently transferred to the RO in Portland, Oregon.

In the April 2011 rating decision, the RO granted service connection for coronary artery disease effective from October 21, 2004, and assigned an initial 10 percent evaluation from the date of service connection to October 13, 2006.  The RO assigned higher evaluations beginning on October 14, 2006, based on the Veteran's myocardial infarction and surgery that same month and subsequent manifestations.

The Board also notes that entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was granted in a February 2009 rating decision.  The Veteran requested reconsideration of the effective date assigned.  In a June 2009 rating decision, the RO confirmed the effective date assigned; the Veteran did not express disagreement with that determination.

A videoconference hearing was held before a Decision Review Officer (DRO) in October 2013, and a hearing was held before the undersigned Veterans Law Judge at the RO in April 2017.  A DRO conference report and a Board hearing transcript are of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding VA treatment records, as detailed in the directives below.

In addition, the Veteran was provided VA examinations for his service-connected diabetes mellitus and related complications in April 2005 and October 2005, which was during the period of the initial evaluation on appeal.  Those examinations also contain findings referable to his heart, but he was not provided a separate VA ischemic heart disease examination at that time.  The Veteran's coronary artery disease has been evaluated under Diagnostic Codes 7017-7005 for coronary artery disease, which is based in part on the level of METs (metabolic equivalent) the Veteran can perform.

Because the April 2005 and October 2005 VA examinations do not fully address the necessary rating criteria, a VA medical opinion is required in this case.  The examiner will be able to determine whether it is possible to provide a retrospective medical opinion for those VA examinations.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any outstanding VA treatment records.  The request for VA treatment records should include a search for any treatment records from the Boise VA Medical Center dated from 1989 to 2003.  See October 2013 DRO Conf. Rpt. and April 2017 Bd. Hrg. Tr. at 3-8 (Veteran and representative reported that he received treatment at that facility as early as 1989 that may constitute a claim).

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a retrospective medical opinion as to the severity and manifestations of his service-connected coronary artery disease from October 2004 to October 13, 2006.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should address whether the number of workload METs resulting in dyspnea, fatigue, angina, dizziness, or syncope can be estimated where not actually measured at the VA diabetes mellitus examinations conducted during the appeal period in April 2005 and October 2005 (contain findings referable to the heart).

In so doing, the examiner should address the following:

(1) the Veteran's report during the April 2005 VA examination that he got angina while doing any lifting or significant labor and had to stop and have the chest pain subside;

(2) the Veteran's report during the October 2005 VA examination that he was able to walk about one to one and a half blocks and walk up stairs before he was short of breath; and 

(3) the October 2005 VA pulmonary consultation with an assessment that the Veteran's dyspnea on exertion was likely due to his separately service-connected right hemidiaphragmatic paralysis.  See also, e.g., October 2006 Providence St. Vincent Medical Center private treatment records (Veteran reported chronic shortness of breath on exertion for past six years); April 2011 rating decision (detailing other related treatment records).

If the examiner is unable to provide a retrospective opinion as to these findings, he or she should provide an explanation for this determination in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




